                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

JERRY D. HOWES,                                     )
                                                    )
      Petitioner,                                   )
                                                    )
vs.                                                 ) Case No: 4:15CV1745HEA
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
      Respondent.


                    OPINION, MEMORANDUM AND ORDER

      Upon review of the docket entry previously file the court, sua sponte , issues

its Amended Opinion, Memorandum and Order for the sole and exclusive purpose

of correcting the style of the opinion issued on March 12, 2019 , [Doc. No. 7 ]. No

other aspects of the opinion are changed, modified, or altered in any regard.

      Dated this 30th day of April, 2019.




                                       ___________________________________
                                           HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE
